Citation Nr: 0018461	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Evaluation of tinnitus of the left ear, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1994 and April 1997 rating decisions of 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 1994 rating decision, the 
RO granted service connection for tinnitus and assigned a 
noncompensable evaluation.  In the April 1997 rating 
decision, the RO denied service connection for PTSD and 
peripheral neuropathy.  In October 1998, the veteran and his 
representative appeared at a hearing before a hearing officer 
at the RO.  The Board remanded the case to the RO in 
September 1999 for a travel board hearing.  The veteran and 
his representative appeared before the undersigned Member of 
the Board at a hearing at the RO in June 2000.  The veteran 
submitted additional evidence in support of his claim and 
waived RO consideration of such.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left ear tinnitus to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran engaged in combat with enemy forces during 
his tour of duty in Vietnam.  

2.  The veteran developed PTSD as a result of his military 
service. 

3.  The veteran's left ear tinnitus is currently manifested 
by constant ringing, imbalance, and annoyance to loud noises.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 101(16), 
1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

2.  The criteria for the assignment of a 10 percent 
disability rating, but not in excess thereof, for tinnitus of 
the left ear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - PTSD

The veteran has contended that he has PTSD as the result of 
his service in Vietnam.  In the instant case, the Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The evidence, in brief, shows 
that the veteran served in Vietnam during the period of 
hostilities there, that he was wounded in Vietnam, that he 
has reported he was exposed to stressors during such service, 
and that PTSD has been diagnosed.  In view of these findings, 
the Board concludes that the veteran's claim is well 
grounded.  
 
The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  In the instant 
case, the Board notes that the veteran filed his initial 
claim for service connection for PTSD in August 1995.  Thus, 
given the fact that this case is currently pending before the 
Board, and in light of the fact that the regulations 
regarding service connection for PTSD changed effective March 
7, 1997, it is the Board's determination that the veteran's 
claim of entitlement to service connection for PTSD must be 
evaluated under both the old and the new regulations in order 
to determine which version is most favorable to him.  See 
Karnas.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)). 

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (effective March 7, 1997) (1999).  The Board notes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 4.125 (1999).

The Board notes that when comparing the old PTSD regulations 
with the new, it appears that both sets of regulations 
essentially require credible supporting evidence that the 
veteran's claimed in-service stressor actually occurred, and 
that there be a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  However, the Board observes that the two sets of 
regulations differ in regards to the requirements for 
establishing a diagnosis of PTSD.  The new criteria appears 
to impose an additional requirement that was not required 
under the old regulations, namely that the medical diagnosis 
of PTSD has to be in accordance with DSM-IV.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran's DD214 shows that he served in Vietnam from 
February 1970 to April 1971 as an infantry fire crewman and 
received the Purple Heart, Bronze Star, and Combat 
Infantryman Badge.  Service medical records do not indicate 
any complaints, findings, or diagnoses of PTSD.  However, 
service medical records do indicate that the veteran 
sustained mortar fragment wounds.  

VA and private medical records from 1971 to 1973 show 
diagnoses of anxiety reaction, anxiety neurosis, and rule out 
incipient schizophrenia.  The Board, in August 1975 and 
August 1977 decisions, denied service connection for a 
psychiatric disorder.  These decisions are final.  

It is initially observed that as early as 1972, the veteran 
complained to a private physician about his insomnia, night 
screams and nightmares about combat scenes.  He was described 
as very jumpy, irritable, careless and depressed.  It was 
further noted by the physician that the veteran's 
psychopathology was reportedly first experienced during the 
last months f active service are were promptly reported to 
the doctor four days after his discharge.

At an October 1995 VA PTSD examination by Board of 3 
psychiatrists, the veteran reported that he sustained 
fragment wounds in the right hip during service in Vietnam, 
participated in several jungle missions, during an attack on 
his company he saw many wounded, and one person was killed by 
an ammunition box which fell from a helicopter.  The veteran 
reported dreaming of Vietnam combat experiences and that he 
preferred to work alone.  On evaluation, his mood was 
slightly anxious.  The examiners noted that the veteran was 
cooperative and exhibited full range of affect and that he 
kept the same emotional tone and flow throughout the 
interview.  Attention, concentration, and memory were good as 
were his insight and judgment.  The diagnosis was very mild 
anxiety disorder, not otherwise specified. 

In April 1996, the RO denied service connection for PTSD on 
the basis that there was no diagnosis of PTSD of record.

A July 1996 private psychiatric report revealed that the 
veteran complained of Vietnam combat nightmares, sleep 
disturbance, irritability, marital difficulty due to nerves, 
and anxiousness.  The veteran underwent several psychological 
tests.  Based on the interview and findings of the tests, the 
psychiatrist, F.A., diagnosed PTSD as a result of the 
veteran's military service.  In an August 1996 psychiatric 
examination, the psychiatrist, R.C.G., noted that the veteran 
displayed a certain agitation with anxiety.  The veteran 
complained of flashbacks, panic, nightmares, easily 
startling, and remembrances of Vietnam.  He reported that he 
was wounded in Vietnam and that he saw two comrades die 
during the battles.  The diagnosis was PTSD.

In a November 1996 VA PTSD examination by a board of 3 
psychiatrists, the veteran reiterated his history of being 
wounded in Vietnam and seeing comrades killed by ammunition 
boxes dropped by helicopters.  He complained that many things 
remind him of Vietnam.  He reported that he and his wife 
divorced but kept a good relationship.  The examiners noted 
that his affect did not change when he spoke of his 
experiences in Vietnam and there were no depressive signs.  
The diagnosis very mild anxiety reaction not otherwise 
specified.

In an October 1998 private psychiatric evaluation, the 
veteran's psychiatrist, R.C.G., stated that he has treated 
the veteran since July 1995.  Dr. G. reviewed the VA 
examinations and opined that the findings reported were 
symptoms of PTSD.  Specifically, Dr. G. stated that the 
symptoms of PTSD include evading of stimuli associated with 
the trauma and lack of sensitivity to the responses, i.e., 
intent to evade thinking, conversation, or feelings related 
to trauma.  According to Dr. G., during his period of 
treatment, the veteran has exhibited destructive thoughts and 
great irritability.  Dr. G. noted that the veteran had 
rotated his work schedule to where he felt comfortable and 
that the veteran had marital difficulties due to homicidal 
threats.  Dr. G noted that the veteran has consistently 
complained of flashbacks and memories of Vietnam, and 
insomnia and nightmares relating to Vietnam, which the 
veteran related without any affect.  Dr. G. reported that the 
veteran evaded groups of people especially when talk was 
related to war.  The diagnosis was PTSD. 

At his October 1998 hearing, the veteran testified that he 
began experiencing nervous problems, feeling jumpy and 
uncomfortable, and dreaming of Vietnam combat experiences 
shortly after returning from Vietnam.  He testified that he 
lost his temper easily, preferred to be alone, experienced 
sleep disturbances, and had difficulties in his marriage and 
in work situations.  The veteran stated that he worked the 
early shift at his job so he did not have much interaction 
with people.

The Board has reviewed the record in its entirety.  As noted 
above, the veteran served in Vietnam as an infantry fire 
crewman and was awarded, among other medals, a Combat 
Infantry Badge, a Purple Heart for wounds received in action, 
and a Bronze Star medal.  Based on this information, the 
Board finds that the veteran did engage in combat with enemy 
forces in Vietnam, and that his claimed stressors are related 
to his combat service.  Inasmuch as there is no clear and 
convincing evidence to the contrary, the Board accepts the 
veteran's statements and testimony to be sufficient to 
establish the occurrence of the claimed in-service stressors.  
See 38 C.F.R. § 3.304(f) (1999).

Turning to the question of the veteran's current psychiatric 
diagnosis, the Board notes that VA psychiatrists, in October 
1995 and November 1996 examinations, diagnosed mild anxiety 
reaction not otherwise specified.  However, subsequently the 
veteran has submitted comprehensive private medical records 
from several treating psychiatrists including complete 
psychological testing reports, which appear to be consistent 
and to conform with the appropriate Diagnostic and 
statistical Manual for Mental Disorders and reflect a clear 
diagnosis of PTSD due to military service.  

Moreover, in an October 1998 psychiatric evaluation, the 
veteran's treating psychiatrist further opined that the 
findings of the VA psychiatrists supported the diagnosis of 
PTSD.  The Board finds that the evidence is at minimum in 
equipoise.  Thus, the unique facts in this case require that 
reasonable doubt be resolved in the veteran's favor.  
Accordingly, the Board finds that service connection for PTSD 
under both the old and new regulatory criteria is warranted.


II.  Increased evaluation - left ear tinnitus

The Board finds that the veteran's claim for an increased 
evaluation for left ear tinnitus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  Where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not already been requested by the VA or associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for this type of issue.  In reaching the 
subsequent determination, the Board has considered whether 
staged ratings should be assigned.

Service medical records show no complaints, findings, or 
diagnoses of tinnitus of the left ear during service, but the 
evidence indicate the he sustained shrapnel wounds. 

Private audiological reports from June 1987 to December 1992 
reflect that the veteran complained of buzzing sounds in the 
left ear and that loud sounds were uncomfortable to the left 
ear.  An August 1991 report revealed constant tinnitus in the 
left ear for years.

At an August 1993 VA audiological examination, the veteran 
reported history of noise exposure in an artillery unit 
during service.  The veteran complained of left ear tinnitus 
since 1972.  The veteran described high-pitched tinnitus of 
medium loudness that was annoying and interfered with 
conversation.  In a July 1994 rating decision, the RO granted 
service connection for tinnitus of the left ear and assigned 
a noncompensable evaluation.

A May 2000 private audiological evaluation reveals that the 
veteran's complaints of left ear tinnitus, imbalance, and 
annoyances to loud noises.  The evaluation of the left ear 
revealed tinnitus matching at 45dBHL in the 4 kHz frequency.

At his June 2000 hearing, the veteran testified that he 
experienced constant loud ringing in his left ear.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that by regulatory amendment effective June 
10, 1999 changes were made to the schedular criteria for 
evaluating hearing disorders, as set forth at 64 Fed. Reg. 
25202-25210 (1999), codified at 38 C.F.R. §§ 4.85-4.87 
(1999). Under the old criteria, a 10 percent rating required 
that the tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1999).  The change specifically removed the 
requirement that tinnitus be a symptom of head injury, 
concussion or acoustic trauma and that it be persistent and 
instead provided a 10 percent evaluation for recurrent 
tinnitus.  64 Fed. Reg. 25206, 25210 (May 11, 1999).  
Subsequent to the regulatory changes, a 10 percent evaluation 
is warranted for recurrent tinnitus under DC 6260 (1999).  
Ten percent is the maximum schedular rating provided under 
the old and new criteria.

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  

The veteran has described his tinnitus as "constant."  The 
Board finds that the veteran's complaints of tinnitus are 
credible.  Here, the medical evidence indicates that the 
veteran's tinnitus was due to noise exposure during service, 
i.e., acoustic trauma.  The old version of Diagnostic Code 
6260 expressed requirement that a compensable evaluation be 
assigned for persistent tinnitus that is the symptom of a 
head injury, concussion or acoustic trauma, while the new 
version simply requires recurrent tinnitus.  The Board finds 
that the veteran is entitled to a 10 percent evaluation for 
the tinnitus of the left ear.  The Board finds both versions 
equally favorable to the veteran in this case.  The service 
medical records reveal that the veteran served with the 
infantry and was wounded by mortar fragment in Vietnam.  
Thus, it is clear that he had noise exposure.  Thus, the 
evidence supports the assignment of a 10 percent disability 
evaluation under Diagnostic Code 6260 for tinnitus.  As noted 
above, a 10 percent disability rating is the maximum allowed 
for tinnitus on a schedular basis under both the old and new 
criteria.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).

To obtain a higher rating for his tinnitus, the veteran would 
have to be rated under other diagnostic codes which 
contemplate tinnitus as a symptom of other disability. The 
only other diagnostic codes which relate to the ears that 
provide for a higher rating are Diagnostic Codes 6204, 6205, 
and 6207.  These code sections, however, require a diagnosis 
of labyrinthitis (6204), Meniere's syndrome (6205) or loss of 
auricle (6207), none of which have been shown or alleged.  
Therefore, an increased initial disability rating in excess 
of 10 percent for tinnitus of the left ear is not warranted.


ORDER

Service connection for PTSD is granted.  A 10 percent 
evaluation, but not higher for left ear tinnitus is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 

